AMENDMENT NO. 1 TO

LEGG MASON WOOD WALKER, INCORPORATED

PRIVATE CLIENT GROUP DEFERRED COMPENSATION PLAN
(December, 1999 Amending Restatement)



July 1, 2004

             This document constitutes Amendment No. 1 to the Legg Mason Wood
Walker, Incorporated Private Client Group Deferred Compensation Plan (December,
1999 Amending Restatement) (the "Plan") and amends the Plan as provided herein
effective as of July 1, 2004.

             Section 4(b)(ii) of the Plan is hereby amended to insert the
following sentences at the end thereof: "In lieu of crediting the Phantom Stock
Account, the requirements of this subsection (and Section 9(d) hereof) may be
satisfied through an award of LMI Common Stock under the Legg Mason, Inc. 1996
Equity Incentive Plan (or any similar or successor plan) that provides for the
transfer of shares of LMI Common Stock equal to the number of Share Units that
would have been credited to (and ultimately payable from) the Phantom Stock
Account pursuant to this subsection (or distributable pursuant to Section 9(d)).
Such transfer may be made at the same time that the Phantom Stock Account is
otherwise distributable under the terms of this Plan (or under the terms of any
Payment Option Election made pursuant to Section 9) and may be subject to any
restrictions applicable to the Phantom Stock Account."

             The amendment to the Plan contained herein was adopted by
resolution of the Board of Directors of Legg Mason Wood Walker, Incorporated
pursuant to the provisions of Section 18 of the Plan. The Plan, as amended
hereby, remains in full force and effect.